Exhibit 10.2



INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of [________________],
202[_], by and between EMCORE Corporation, a New Jersey corporation (the
“Company”), and [________________________] (“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting officers and directors to expensive
litigation risks that may not be fully covered by liability insurance;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

AGREEMENT

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

Section 1.Services By Indemnitee. Indemnitee hereby agrees to serve or continue
to serve, at the will of the Company, as a director and/or officer of the
Company, for as long as Indemnitee is duly elected or appointed, as the case may
be, or until Indemnitee tenders his or her resignation or is removed. For
avoidance of doubt, the Company’s obligations under this Agreement shall
continue to the extent provided for in this Agreement, notwithstanding that
Indemnitee may have ceased to be a director or officer of the Company at the
time the Proceeding commenced.
Section 2.Indemnification.
(a)General Indemnification. In connection with any Proceeding, the Company
shall, to the fullest extent permitted by applicable law as in effect on the
date hereof or as may be amended from time to time to increase the scope of such
permitted indemnification, indemnify Indemnitee against any and all Expenses and
Liabilities, in either case, actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf by reason of Indemnitee’s Corporate Status unless the
Company shall establish, in accordance with the procedures described in
Section 3 of this Agreement, that Indemnitee did not act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the



--------------------------------------------------------------------------------

Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful.
(b)Witness Expenses. Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of his or her Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses incurred by Indemnitee or on his or her behalf
in connection therewith.
(c)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, except as provided in Section 11 of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. For these purposes, Indemnitee will be deemed to have been
“successful on the merits” upon termination of any Proceeding or of any claim,
issue or matter therein, by the winning of a motion to dismiss (with or without
prejudice), motion for summary judgment, settlement (with or without court
approval),
Section 3.Advancement of Expenses; Indemnification Procedure.
(a)Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with any Proceeding referenced in Sections 2(a) and
2(b) of this Agreement (but not amounts actually paid in settlement of any such
Proceeding). The advances to be made hereunder shall be paid by the Company to
Indemnitee within 10 business days following receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee or refer to invoices or bills for Expenses furnished or to be
furnished directly to the Company. The Indemnitee shall qualify for advances
upon the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to the
fullest extent permitted by law to repay the advance (without interest) if and
to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Company. No other form of undertaking shall be
required other than the execution of this Agreement. Advances shall be unsecured
and interest free. Advances shall be made without regard to Indemnitee’s ability
to repay such amounts and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses incurred pursuing an action to enforce this right
of advancement, including Expenses incurred preparing and forwarding statements
to the Company to support the advances claimed. Without limiting the generality
or effect of the foregoing, within 10 business days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses. Notwithstanding the foregoing, in no case shall
Indemnitee be required to convey any information that would cause Indemnitee to
waive any privilege accorded by applicable law.
(b)Notice by Indemnitee. Indemnitee shall give the Company notice in writing as
soon as practicable of any Proceeding in respect of which Indemnitee intends to
seek

2

--------------------------------------------------------------------------------

indemnification or advancement of Expenses hereunder. Notice to the Company
shall be directed to the General Counsel of the Company at the address shown in
Section 16(a) of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). The omission by Indemnitee to so notify the
Company will not relieve the Company from any liability that it may have to
Indemnitee hereunder or otherwise.
(c)Determination of Entitlement.
(i)To obtain indemnification, Indemnitee shall submit to the Company a written
request for indemnification and shall provide for the furnishing to the Company
of such documentation and information as is reasonably available to Indemnitee
and is reasonably necessary to determine whether and to what extent Indemnitee
is entitled to indemnification. Notwithstanding the foregoing, in no case shall
Indemnitee be required to convey any information that would cause Indemnitee to
waive any privilege accorded by applicable law.
(ii)Upon written request by Indemnitee for indemnification pursuant to
Section 3(c)(i), a written determination with respect to Indemnitee’s
entitlement thereto shall be made: (i) if a Change in Control shall have
occurred, by Independent Counsel; (ii) if a Change in Control shall not have
occurred, (A) by the Board by a majority vote of a quorum consisting of
Disinterested Directors, or (B) by a majority vote of a quorum of Disinterested
Directors on a Committee of the Board authorized by the Board to make such
determination, or (C) if there are not Disinterested Directors or if the Board
so directs, by Independent Counsel. If it is so determined that the Indemnitee
is entitled to indemnification, payment to Indemnitee shall be made within 10
business days. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorney’s fees and disbursements) incurred by an
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification).
(iii)In the event the determination of entitlement is to be made by Independent
Counsel, the Independent Counsel shall be selected as provided in this
Section 3(c)(iii). If a Change of Control shall not have occurred, the
Independent Counsel shall be selected by the Board or a Committee thereof
authorized by the Board to make such selection and approved by Indemnitee (which
approval shall not be unreasonably withheld). If a Change of Control shall have
occurred, the Independent Counsel shall be selected by Indemnitee and approved
by the Board or a Committee thereof authorized by the Board to make such
determination (which approval shall not be unreasonably withheld). The Company
shall pay any and all reasonable fees and expenses of the Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant
Section 3(c)(ii), and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 3(c)(iii), regardless of the manner
in which such Independent Counsel was selected or appointed.

3

--------------------------------------------------------------------------------

(d)Presumptions and Burdens of Proof.
(i)In making any determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall have, to the fullest
extent not prohibited by law, the burden of proof to overcome that presumption
in connection with the making of any determination contrary to that presumption
by clear and convincing evidence. Neither the failure of the person, persons or
entity to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the person, persons or entity that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct. For
purposes of this Agreement, the termination of any claim, action, suit, or
proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
(ii)If the person, persons or entity empowered or selected under the Agreement
to determine whether an Indemnitee is entitled to indemnification shall not have
made such determination in 90 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification (which
shall have been proven by clear and convincing evidence), or (ii) a prohibition
of such indemnification under applicable law as determined by a court of
competent jurisdiction in a final adjudication.
(iii)The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner that he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
(iv)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is in reliance on the records
or books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 3(d)(iii) shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.

4

--------------------------------------------------------------------------------

(v)Indemnitee shall be presumed to have relied upon this Agreement in serving or
continuing to serve as an Officer and/or Director.
(e)Notice to Insurers. If, at the time of the receipt of a notice of a
Proceeding pursuant to Section 3(b) of this Agreement, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. Thereafter, the Company shall
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. Further, if requested by Indemnitee,
within two business days of such request the Company will instruct the insurance
carriers and the Company’s insurance broker that they may communicate directly
with Indemnitee regarding such claim.
(f)Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all the rights of recovery
of Indemnitee, who will execute all papers required and shall do everything that
may be reasonably necessary to secure such rights, including the execution of
such documents necessary to enable the Company to effectively bring suit to
enforce such rights. The Company will pay or reimburse all expenses actually and
reasonably incurred by Indemnitee in connection with such subrogation.
(g)Defense of Claims; Selection of Counsel.
(i)The Company shall not settle any action, claim, or Proceeding (in whole or in
part) that would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee, without Indemnitee’s prior written consent. The Company shall not,
on its own behalf, settle any part of any Proceeding to which Indemnitee is
party with respect to other parties (including the Company) without the written
consent of Indemnitee if any portion of such settlement is to be funded from
corporate insurance proceeds unless approved by (1) the written consent of
Indemnitee or (2) a majority of the independent directors of the board;
provided, however, that the right to constrain the Company’s use of corporate
insurance as described in this section shall terminate at the time the Company
concludes (per the terms of this Agreement) that (x) Indemnitee is not entitled
to indemnification pursuant to this agreement, or (y) such indemnification
obligation to Indemnitee has been fully discharged by the Company. The Company
shall promptly notify Indemnitee once the Company has received an offer or
intends to make an offer to settle any such Proceeding and the Company shall
provide Indemnitee as much time as reasonably practicable to consider such
offer; provided, however Indemnitee shall have no less than three (3) business
days to consider the offer. Indemnitee shall not settle any action, claim or
proceeding (in whole or in part) that would impose any Expense, judgment, fine,
penalty or limitation on the Company without the Company’s prior written
consent, such consent not to be unreasonably withheld.
(ii)In the event the Company shall be obligated under Section 3(a) of this
Agreement to pay the Expenses of any Proceeding against Indemnitee, the Company,
if appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to

5

--------------------------------------------------------------------------------

Indemnitee of written notice of its election so to do. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees subsequently incurred by Indemnitee with respect to the
same Proceeding, provided that (i) Indemnitee shall have the right to employ
Indemnitee’s own counsel in any such Proceeding at Indemnitee’s expense; and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company (or, after a Change in Control, by Independent
Counsel), (B) Indemnitee shall have reasonably concluded that counsel employed
by the Company may not adequately represent Indemnitee due to, among other
things, actual or potential differing interests, (C) the Company is not
financially or legally able to perform its indemnification obligations or
(D) the Company, in fact, shall not have employed counsel to assume the defense
of such Proceeding, then the reasonable fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. Indemnitee agrees that any such
separate counsel retained by Indemnitee will be a member of any approved list of
panel counsel under the Company’s applicable directors’ and officers’ insurance
policy, should the applicable policy provide for a panel of approved counsel,
and should such approved counsel be comprised of law firms with well-established
reputations in the type of litigation at issue, provided that, counsel need not
be on the approved list so long as the applicable insurance carrier approves of
the retention of such counsel.
Section 4.Remedies of Indemnitee.
(a)In the event of any dispute between Indemnitee and the Company hereunder as
to entitlement to indemnification, contribution or advancement of Expenses, then
Indemnitee shall be entitled to an adjudication in the Superior Court of the
State of New Jersey, or in any other court of competent jurisdiction, of his
entitlement to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, as his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association.
(b)If Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 4, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 3(a) until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).
(c)If a determination shall have been made pursuant to Section 3(c) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 4, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with such determination of
Indemnitee’s entitlement to indemnification, or (ii) a prohibition of such
indemnification under applicable law as determined in a final adjudication by a
court of competent jurisdiction not subject to further appeal.
(d)The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 4 that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

6

--------------------------------------------------------------------------------

(e)In the event that Indemnitee, pursuant to this Section 4, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of “Expenses” in this
Agreement) actually and reasonably incurred by him in such judicial adjudication
or arbitration, but only if he prevails therein. If it shall be determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
part but not all of the indemnification or advancement of Expenses sought, the
Expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.
(f)In the event that a determination shall have been made pursuant to
Section 3(c) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 4 shall be
conducted in all respects as a de novo trial or arbitration on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. If a
Change of Control shall have occurred, in any judicial proceeding or arbitration
commenced pursuant to this Section 4 the Company shall have the burden of
proving by clear and convincing evidence that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
(g)The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement may be inadequate, impracticable and difficult of proof, and further
agree that such breach may cause Indemnitee irreparable harm. Accordingly, the
parties hereto agree that Indemnitee may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm (having agreed that actual and
irreparable harm will result in not forcing the Company to specifically perform
its obligations pursuant to this Agreement) and that by seeking injunctive
relief and/or specific performance, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which he may be entitled. The Company
and Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of a bond or undertaking.
Section 5.Additional Indemnification Rights; Nonexclusivity.
(a)Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws or by statute. In the event of any change, after the date
of this Agreement, in any applicable law, statute or rule that expands the right
of a New Jersey corporation to indemnify a member of its or a Subsidiary’s Board
of Directors or an officer, such changes shall be, ipso facto, within the
purview of Indemnitee’s rights and the Company’s obligations, under this
Agreement. In the event of any change in any applicable law, statute or rule
that narrows the right of a New Jersey corporation to indemnify a member of the
Board of Directors or an officer of the Company or a Subsidiary, such changes,
to the extent not otherwise required by such law, statute or rule to be

7

--------------------------------------------------------------------------------

applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.
(b)Nonexclusivity. The rights of indemnification, contribution and advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
rights to which Indemnitee may at any time be entitled under applicable law, the
Company’s Certificate of Incorporation, its Bylaws, the certificate of
incorporation, by-laws or other similar organizational document of any Affiliate
of the Company, any agreement, any insurance policy maintained or issued
directly or indirectly by the Company or any Affiliate of the Company, any vote
of stockholders or Disinterested Directors, the New Jersey Business Corporation
Act, or otherwise, both as to action or inaction in Indemnitee’s official
capacity and as to action or inaction in another capacity while holding such
office. No amendment, alteration or repeal of this Agreement or of any
provisions hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by Indemnitee as an officer or directors prior to such
amendment, alteration or repeal. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity at the time any covered Proceeding commenced.
Section 6.Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses and Liabilities actually or reasonably incurred by Indemnitee in any
Proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses and
Liabilities to which Indemnitee is entitled.
Section 7.Directors and Officers Liability Insurance. The Company, from time to
time, shall make the good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
Subsidiary or parent of the Company. Notwithstanding the foregoing, in the event
of a Change in Control or the Company’s becoming insolvent, including without
limit being placed into receivership or entering the federal bankruptcy process
and the like--the Company shall maintain in force any and all insurance policies
then maintained by the Company in providing insurance--directors’ and officers’
liability, fiduciary, employment practices or otherwise--in respect of
Indemnitee, for a period of six years thereafter (a “Tail Policy”). Such
coverage shall be placed and serviced pursuant to this Section 8 by the
Company’s insurance broker prior to the occurrence of the Change of Control with
the incumbent insurance carriers using the policies that were in place at the
time of the change of control event (unless the incumbent carriers will not
offer such policies,

8

--------------------------------------------------------------------------------

in which case the Tail Policy shall be substantially comparable in scope and
amount as the expiring policies).
Section 8.Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities and/or for Expenses, in connection with any Proceeding relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (1) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and (2) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s). The Company hereby agrees to fully indemnify and hold
harmless Indemnitee from any claims for contribution which may be brought by
Officers, Directors or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee.
Section 9.Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 10. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
Section 10.Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
(a)Excluded Acts. To indemnify Indemnitee to the extent that, in connection with
the relevant Proceeding, a final and non-appealable judgment adverse to
Indemnitee establishes that his acts or omissions (i) were in breach of
Indemnitee’s duty of loyalty to the Company or its shareholders, as defined in
subsection (3) of N.J.S. 14A2-7, or (ii) were not in good faith or involved a
knowing violation of law; or
(b)Limitations of Applicable Law. To indemnify Indemnitee for any acts or
omissions or transactions from which a director, officer, employee or agent may
not be relieved of liability under applicable law as determined by a court of
competent jurisdiction in a final adjudication not subject to further appeal; or
(c)Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to any Proceeding initiated or brought voluntarily by
Indemnitee and not by way of defense, except with respect to Proceedings brought
to establish or enforce a right to indemnification under this Agreement or any
other statute or law, but indemnification or advancement of Expenses may be
provided by the Company in specific cases if the Company’s

9

--------------------------------------------------------------------------------

Board of Directors (or, after a Change in Control has occurred, Independent
Counsel) has approved the initiation or bringing of such Proceeding; or
(d)Insured Claims. To indemnify Indemnitee for Expenses or Liabilities that have
been paid directly to Indemnitee by an insurance carrier under a policy of
directors and officers liability insurance maintained by the Company; provided,
however, that payment made to Indemnitee pursuant to an insurance policy
purchased and maintained by Indemnitee at his or her own expense of any amounts
otherwise indemnifiable or obligated to be made pursuant to this Agreement shall
not reduce the Company’s obligations to Indemnitee pursuant to this Agreement;
or
(e)Claims under Section 16(b). To indemnify Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or
(f)Required Reimbursement. To indemnify Indemnitee for any reimbursement of the
Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that (i) arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act
of 2002, (ii) arise pursuant to regulations or policies adopted in compliance
with Section 954 of the Investor Protection and Securities Reform Act of 2010);
or
(g)Company Right to Participate in Defense. To indemnify Indemnitee for Expenses
or Liabilities if the Company was not given a reasonable time and opportunity,
at its expense, to participate in the defense of such action, unless such
participation was barred by this Agreement.

In the event a judgment or other final adjudication adverse to Indemnitee
establishes that his acts or omissions (i) were in breach of Indemnitee’s duty
of loyalty to the Company or its shareholders, as defined in subsection (3) of
N.J.S. 14A2-7, or (ii) were not in good faith or involved a knowing violation of
law, Indemnitee shall promptly disgorge and pay over to the Company any amounts
theretofore paid to Indemnitee pursuant to this Agreement, including any advance
of Expenses pursuant to Section 3.

Section 11.Effectiveness of Agreement. This Agreement shall be effective as of
the date set forth on the first page and shall apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was serving in any
Corporate Status at the time such act or omission occurred.
Section 12.Duration. All agreements and obligations of the Company contained
herein shall continue during the period Indemnitee is a director, officer,
employee or other agent of the Company (or is or was serving at the request of
the Company as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any

10

--------------------------------------------------------------------------------

possible proceeding, claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Indemnitee was serving in the capacity
referred to herein.
Section 13.Construction of Certain Phrases.
(a)As used in this Agreement:

“Change in Control” shall mean either: (1) a change in the membership of the
Board such that one-third or more of its members were neither recommended nor
elected to the Board by a majority of those of its members (A) who are not
Affiliates or Associates or representatives of a beneficial owner described in
clause (2) below or (B) who were members of the Board prior to the time the
beneficial owner became such; or (2) the attainment of “beneficial ownership”
(as defined in Rule 13d-3 under the Exchange Act, as Rule 13d-3 was in existence
as of the date hereof) by any person, corporation or other entity, or any group,
including associates or affiliates of such beneficial owner, of more than 10% of
the voting power of all classes of Capital Stock, other than by any such entity
that held more than such percentage as of the date hereof.

“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise, including as deemed fiduciary thereto.

“Disinterested Director” means a Director who is not and was not a party to the
Proceeding in respect of which indemnification is being sought by Indemnitee.

“Enterprise” means the Company, any Subsidiary and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was or may be deemed to be
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, board of directors’ committee member,
employee or agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all direct and indirect costs (including without limitation
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses) reasonably and actually incurred in connection with (i) prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or
(ii) establishing or enforcing a right to indemnification under this Agreement,
the Company’s Certificate of Incorporation or Bylaws, applicable law or
otherwise. Expenses also shall include: (a) any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement, and (b) Expenses incurred in connection with
any appeal resulting from any Proceeding, including the premium, security for,
and other costs relating to any cost bond,

11

--------------------------------------------------------------------------------

supersedeas bond, or other appeal bond or its equivalent. For the avoidance of
doubt, however, Expenses shall not include any Liabilities.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years prior to its selection or appointment has been, retained to represent
(i) the Company or any of its Subsidiaries or affiliates or Indemnitee in any
matter (other than with respect to matters concerning Indemnitee under this
Agreement or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

“Liabilities” means any losses or liabilities, including without limitation any
judgments, fines, ERISA excise taxes and penalties, penalties and amounts paid
in settlement, arising out of or in connection with any Proceeding (including
all interest, assessments and other charges paid or payable in connection with
or in respect of any such judgments, fines, ERISA excise taxes and penalties,
penalties or amounts paid in settlement).

“Proceeding” means any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, formal or informal, including any appeal therefrom, and whether
instituted by or on behalf of the Company or any other party, or any inquiry or
investigation that Indemnitee in good faith believes might lead to the
institution of any such action, suit or other proceeding hereinabove listed in
which Indemnitee was, is or will be involved as a party, potential party,
non-party witness or otherwise by reason of any Corporate Status of Indemnitee,
or by reason of any action taken (or failure to act) by him or her or of any
action (or failure to act) on his or her part while serving in any Corporate
Status.

(b)For purposes of this Agreement:

References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger that, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that, if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

12

--------------------------------------------------------------------------------

References to “Subsidiary” shall include a corporation, company or other entity:

(i)50% or more of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or
(ii)that does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but 50% or more of
whose ownership interest representing the right to make decisions for such other
entity is, now or hereafter, owned or controlled, directly or indirectly, by the
Company, or one or more Subsidiaries.

References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company that imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants, or beneficiaries.

Section 14.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
Section 15.Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives and assigns.
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement to the fullest extent permitted by law.
Section 16.Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand or recognized courier and receipted for by the party
addressee, on the date of such receipt, (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the third business day after the date
postmarked, or (iii) if sent by confirmed facsimile, on the date sent. Notices
shall be addressed as follows:
(a)if to the Company:

EMCORE Corporation

Attention: General Counsel

2015 W. Chestnut Street

Alhambra, California 91803

(b)if to Indemnitee, to the address of Indemnitee set forth under Indemnitee’s
signature below; or to such other address or attention of such other person as
any party shall advise the other parties in writing.

13

--------------------------------------------------------------------------------

Section 17.Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of New Jersey as applied to
contracts made and to be performed in such State without giving effect to its
principals of conflicts of laws.
Section 18.Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.
Section 19.Amendments. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.
Section 20.Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Company and Indemnitee with respect to the subject matter
contained herein, and supersedes and replaces all prior and contemporaneous
understandings and agreements, whether written or oral, with respect to such
subject matter.

(signature page follows)



14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

EMCORE Corporation

By: _________________________________

Name:

Title:

INDEMNITEE

By: _________________________________

15

--------------------------------------------------------------------------------